251 S.W.3d 379 (2008)
Willie MASON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89396.
Missouri Court of Appeals, Eastern District, Division Five.
April 29, 2008.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
*380 Before PATRICIA L. COHEN, C.J., NANNETTE A. BAKER, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Willie Mason (Defendant) appeals from the judgment of the Circuit Court for the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).